Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the preliminary amendment filed on 06/26/2020. Claims 1 – 14 and 17-22 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As to claim 14, the claim limitation recites “A computer storage medium storing a computer program”.  However, the usage of the phrase “A computer storage medium storing ” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claims as a whole cover both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter).  Hence, claims 12-20 do not fall within any statutory category under 35 USC §101. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 14 and 17-22 are rejected under 35 USC 103 as being unpatentable over Ramakrishnan et al (US Pub. No. 2019/0364101 A1) in view of Burman et al (US Pub. No. 2016/0277274 A1).

Regarding claim 1, Ramakrishnan discloses “A method in an Internet Protocol, IP, Multimedia Subsystem, IMS, infrastructure for enabling associating a media transfer session with an operator sourcing the media transfer session” (see Ramakrishnan figure 2); “the infrastructure comprising, a calling party User Equipment, UE, a called party UE” (See Ramakrishnan Fig. 2, element 206 and ¶ 0022); “and a first path arranged to transport the media transfer session between the calling party UE and the called party UE via a gateway function” (See Fig. 2 and ¶ 0022; CSCF acts as the first point of contact for UE nodes with respect to IMS core network; P_CSCF is also communicatively coupled with an S_CSCF (Serving Call State Control Function)); “during the media transfer session setup an IMS entity, receiving subscriber information, the information associated with a call of the calling party UE” (See fig. 3 and ¶ 0027, ¶ 0028, ¶ 0030; receiving, by an IMS module, an IMS control packet that can be any type including a registration message or a SIP call message; the information with message can include private and public identities of the user associated with the registration message); the method comprising “the IMS entity providing  IMS module extract the FROM public identity, TO public identity, and call-ID from the packet and resolve the FROM and TO public identities into corresponding private identities based on the identity; then, the IMS module check whether the FROM identity, TO identity, and call-ID are unique); “the identifier identifying insertion of a session signature in the media transfer session” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID); “using the identifier for composing a session signature” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID); “inserting the composed session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID; ¶ 0045; IMS module can then add the session ID to the packet, update the packet's CRC value).    
Ramakrishnan does not appear to explicitly disclose a gateway function.  However, Burman discloses utilizing gateway function (See Burman ¶ 0050, ¶ 0151).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Ramakrishnan and Burman before him or her, to modify the invention of Ramakrishnan to utilize an intermediate gateway function such as session Border Gateway (SBG) to receive an identifier, associated with a call session of the calling party UE from the IMS module taught by Ramakrishnan.  The suggestion for doing so would have been improve handling signaling and media control (¶ 0050).

Regarding claim 2, Ramakrishnan discloses “A method in a gateway function residing in an Internet Protocol, IP, Multimedia Subsystem, IMS, infrastructure for enabling associating a media transfer session with an operator sourcing the media transfer session” (see Ramakrishnan figure 2); “the infrastructure comprising, a calling party User Equipment, UE, a CSCF acts as the first point of contact for UE nodes with respect to IMS core network; P_CSCF is also communicatively coupled with an S_CSCF (Serving Call State Control Function)); the method comprising “receiving an identifier associated with a call session of the calling party UE” (see Ramakrishnan See fig. 3 and ¶ 0027, ¶ 0028, ¶ 0030; receiving, by an IMS module, an IMS control packet that can be any type including a registration message or a SIP call message; the information with message can include private and public identities of the user associated with the registration message; figures 3, 5A and ¶ 0044; IMS module extract the FROM public identity, TO public identity, and call-ID from the packet and resolve the FROM and TO public identities into corresponding private identities based on the identity; then, the IMS module check whether the FROM identity, TO identity, and call-ID are unique); “the identifier identifying insertion of a session signature in the media transfer session” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID); “using the identifier for composing the session signature” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID); “inserting the composed session signature in the media transfer session in the first path, such that an evaluation of the session signature enables associating the media transfer session with the operator sourcing the media transfer session” (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID; ¶ 0045; IMS module can then add the session ID to the packet, update the packet's CRC value).    
Ramakrishnan does not appear to explicitly disclose a gateway function.  However, Burman discloses utilizing gateway function (See Burman ¶ 0050, ¶ 0151).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Ramakrishnan and Burman before him or her, to modify the invention of Ramakrishnan to utilize an intermediate gateway function such as session Border Gateway (SBG) to receive an identifier, associated with a call session of the calling party UE from the IMS module taught by Ramakrishnan.  The suggestion for doing so would have been improve handling signaling and media control (¶ 0050).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the inserted session signature comprises at least one of: an address of a Home network operator of the calling party UE, and a SIP session identifier”; (see Ramakrishnan ¶ 0027, ¶ 0042).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the inserting step is one of: repeated a number of predetermined times; repeated during a predetermined period or wherein, and the  (see Ramakrishnan figures 3, 5A and ¶ 0044 and Burman ¶ 0080, ¶ 0088).

Regarding claim 5, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the session signature is inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE”; (see Ramakrishnan figures 3, 5A and ¶ 0044).

Regarding claim 6, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the session signature applies one of a Real-time Transport Control, RTCP and a secure RTCP, SRTCP protocol”; (see Burman ¶ 0011, ¶ 0013).

Regarding claim 7, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the received identifier associated with a call session of the calling party UE, comprises an indication that the composing step must be based on one of information available to the gateway function, and information comprised by the identifier”; (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID).

Regarding claim 8, claim 2 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein a Subscriber database entity associated with the calling party UE comprises an attribute, indicating that the session signature shall be inserted in one of the first path and the second path”; (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID; ¶ 0045; IMS module can then add the session ID to the packet, update the packet's CRC value).



Claims 9 - 13 are the gateway function claims corresponding to the method claims 1 - 8 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 1.  Claims 9 – 13 are rejected under the same rational as claims 1 - 8.

Claim 14 is the computer storage medium claim corresponding to the method claims 1 - 2 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 2.  Claim 14 is rejected under the same rational as claims 1 - 2.

Regarding claim 17, claim 3 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the inserting step is one of: repeated a number of predetermined times; repeated during a predetermined period; and  (see Ramakrishnan figures 3, 5A and ¶ 0044 and Burman ¶ 0080, ¶ 0088).

Regarding claim 18, claim 17 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the session signature is inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE”; (see Ramakrishnan figures 3, 5A and ¶ 0044).

Regarding claim 19, claim 3 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the session signature applies one of a Real-time Transport Control, RTCP, and a secure RTCP, SRTCP protocol”; (see Burman ¶ 0011, ¶ 0013).

Regarding claim 20, claim 3 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the received identifier associated with a call session of the calling party UE, comprises an indication that the composing step must be based on one of information available to the gateway function and information comprised by the identifier”; (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID).

Regarding claim 21, claim 3 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein a Subscriber database entity associated with the calling party UE comprises an attribute, indicating that the session signature shall be inserted in one of the first path and the second path”; (see Ramakrishnan figures 3, 5A and ¶ 0044; check whether the FROM identity, TO identity, and call-ID are unique, If this combination is unique, IMS module can generate a new session ID and add an entry with the newly-generated session ID; ¶ 0045; IMS module can then add the session ID to the packet, update the packet's CRC value).

Regarding claim 22, claim 3 is incorporated as stated above.  In addition, the combination of Ramakrishnan and Burman further discloses “wherein the session signature is inserted in a media transfer session in a second path, different from the first path, the second path being between the calling party UE and the called party UE”; (see Ramakrishnan figures 3, 5A and ¶ 0044).

Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468